Exhibit 10.09




AMENDED AND RESTATED
EMPLOYMENT AGREEMENT




AGREEMENT (this “Agreement”) made as of the 14th day of February 2012 between
LOEWS CORPORATION (the “Company”) and JAMES S. TISCH (the “Executive”).


W I T N E S S E T H:
 
WHEREAS, the Executive is currently serving as an executive employee of the
Company pursuant to that certain Amended and Restated Employment Agreement dated
as of February 25, 2008 between the Company and the Executive (as the same has
been amended through the date hereof, the “Existing Agreement”); and


WHEREAS, the Company and the Executive desire that the Executive’s employment be
continued and that the Existing Agreement be amended and restated on the terms
and conditions set forth herein.


NOW, THEREFORE, in consideration of the premises and the covenants and
agreements hereinafter set forth, the parties agree as follows:


1.      Term of Employment.  The Company does hereby engage and employ the
Executive and the Executive hereby accepts such Employment in an executive
capacity, for a term commencing on the date hereof and continuing through March
31, 2013 (the “Term”).


2.      Duties.  The Executive accepts such employment and agrees that the
Executive shall be employed as a senior executive officer of the Company and as
such shall perform the duties which he heretofore performed as a senior
executive officer of the Company and such other duties, as may be required of
him from time to time by the Board of Directors in keeping with his position as
a senior executive officer of the Company.  His office will be in New York City.


3.      Other Activities.  The Executive hereby agrees that during the Term he
will not render services for any person, firm or corporation other than the
Company and its subsidiary and affiliated corporations; provided, however, that
the Executive may continue to devote a reasonable portion of his time and
attention to supervision of his own investments, to charitable and civic
activities and to membership on the Board of Directors or Trustees of other
non-competitive companies or organizations, but only to the extent that the
foregoing does not, in the aggregate, (a) require a significant portion of the
Executive’s time or (b) interfere or conflict with the performance of the
Executive’s services under this Agreement.


4.      Compensation.   As basic compensation (“Basic Compensation”) for all of
his services to the Company and its subsidiaries hereunder, the Company will pay
or cause to be paid to the Executive, during the term of his employment, a
salary at the rate of Nine Hundred Seventy Five Thousand ($975,000) Dollars per
annum, payable in accordance with the Company’s customary payroll practices, as
in effect from time to time, and shall be subject to such increases as the Board
of Directors of the Company, in its sole discretion may from time to time
determine. In addition to Basic Compensation, the Executive shall participate in
the Incentive Compensation Plan for Executive Officers of the Company (the
“Compensation Plan”) and shall be eligible to receive incentive compensation
under the Compensation Plan as may be awarded in accordance with its terms. The
compensation provided pursuant to this Agreement shall be exclusive of
compensation and fees, if any, to which the Executive may be entitled as an
officer or director of a subsidiary of the Company.


5.       Benefits.  The Executive shall be entitled to participate in all
employee benefit plans from time to time provided by the Company during the Term
which are generally available to the executive employees of the Company and as
to which the Executive shall be eligible in accordance with the terms of such
plans.


6.       Confidential Information.  The Executive shall keep confidential and
shall not at any time reveal to anyone outside of the Company any confidential
or proprietary information, know-how or trade secrets (except as may be required
in the furtherance of the Company’s business or objectives) pertaining to the
business of the Company or any of its subsidiaries or affiliates.  This
obligation shall survive the termination of this Agreement and the employment of
the Executive by the Company and its breach or threatened breach may be enjoined
in any court of competent jurisdiction.


7.      Miscellaneous.   This Agreement sets forth the entire understanding
between the parties with respect to the subject matter hereof and supersedes all
prior understandings and agreements.  No change, termination or waiver of any of
the provisions hereof shall be binding unless in writing and signed by the party
against whom the same is sought to be enforced.  The headings of the Agreement
are for convenience of reference only and do not limit or otherwise affect the
meaning hereof.  The Agreement shall be governed by and construed in accordance
with the laws of the State of New York.


IN WITNESS WHEREOF, the parties hereto have caused these presents to be duly
executed as of the day and year first above written.


     
     
LOEWS CORPORATION



     
     
   
     
     
   
     
     
By:
/s/  Gary W. Garson
     
     
 
      Gary W. Garson
     
     
 
      Senior Vice President
     
     
 
     
Accepted and Agreed to:
     
 
     
 
     
 
     
/s/ James S. Tisch
     
 
     
James S. Tisch
     
 
     


 